Case 9:19-cv-80358-DMM Document TB PRB PT SP Dpceet 09/16/2019 Page 1 of 2

Equity Agreement

between
KIS Surety Bonds, LLC (‘investor’)

and
Talisman Casualty Insurance Company, LLC (THE COMPANY)

This is an agreement between (Talisman Casualty Insurance Company, LLC), a Limited Liability
Corporation organized and licensed under the laws of (Nevada) and an admitted insurer licensed as a
Sponsored Protected Cell Captive Insurance Company (hereafter referred to as “The Company”) and
(KIS, LLC), a ULS. limited liability corporation organized under the laws of Florida (hereafter referred to as
“The Investor’). The Company now seeks investment for the purpose of providing surplus to the core of

the protected cell captive insurer.

The Investor hereby agrees to purchase (400) shares in The Company at a current value of $ (13,000) for
each share for a total investment of $(5,200, 000). These share represent (40%) of the outstanding value
of The Company currently. The Investor's liability in The Company shall be limited to its investment in
The Company.

The Investor is entitled to receive such dividends as may from time to time be paid to shareholders
holding the same class of stock. The Investor shall be given at least 60 days notice of any intended sale
of additional shares of The Company and, will have the right, but not the obligation to purchase additional
shares to maintain its Ownership at the price that is offered to other investors. The Investor will have 15
days from the date of notice to notify The Company of its decision to purchase additional shares.

The Company will be in default under this agreement if any of the representations and warranties are
incorrect in a material way; The Company fails to live up to its obligations and fails to correct such a
Situation within thirty days; The Company fails to meet an obligation to another creditor if such failure
threatens to materially impair The Campany’s ability to meet its obligations under this agreement; The
Company denies that it has any obligations to The Investor under this agreement, The Company is
subject to a judgment or lien totaling $500,000 or more; The Company enters a request for protection
under bankruptcy laws or similar proceeding; The Company is dissolved or disposes of a substantial
portion of its assets without the prior consent of The Investor.

lf The Company is in default The Investor has the right to take any appropriate legal measures to satisfy
The Company's obligations under this agreement.

The Investor will be notified 10 days prior to shareholder meetings and has the right to attend such
meetings. In addition, The Company is obligated to send The Investor copies of the minutes or other
records of its Shareholder and Board meetings and copies of its audited annual financial statements. The
Company agrees to submit progress reports every six months for the duration of the investment and
annually thereafter. The Investor's report format with baseline data for the Company is included in
Appendix A.

The Investor agrees to maintain all information received under this agreement in confidence and to use
such information solely for the purpose of monitoring and making decisions relating to its investment.

The Company agrees that it will inform The Investor at least 30 days in advance of any merger,
consolidation or sale of the Company and provide The Investor with documentation in form and substance
reasonably acceptable to The Investor that demonstrates that the obligations of this agreement are
assumed by the successor corporation. Should The Investor determine in its sole opinion that a sale of
the Company is not in The Investor's best interest, then The Company is obligated to purchase The
Investor's interest at the then current market value.

TCIC/KIS - i(a) Equity Investment Agreement

 
Case 9:19-cv-80358-DMM Document 31-1 Entered on FLSD Docket 09/16/2019 Page 2 of 2

The Investor will notify The Company, if it decides to sell its shares of The Company, of all terms including
purchasing price and purchaser. The Company will have 15 days to notify The Investor whether it will
purchase the shares. if The Company declines The Investor’s offer, The Investor may sell the shares to
any entity on the terms offered to The Company for a period of 30 days. However, this Shareholder
Agreement is not transferable, without prior approval by The Company and such approval would not be
unreasonably withheld.

The Company agrees that it will not buy back the shares of any existing shareholder unless it also offers
The Investor the opportunity to sell its shares back to the Company on the same terms as any existing
Shareholders.

The Company agrees that during the term of this agreement it will comply with all appropriate laws and
regulations; keep full and accurate business records and make these available to The Investor upon
reasonable notice; and indemnify The Investor against any third party claims that grow out of this
agreement.

115, Lake Mary, FL, 32746). The Company will be represented by its Chairman or his designee. All
correspondence should be sent to (Mr Jeffrey Schaff, 9075 W. Diabio Dr. Suite 740, Las Vegas, Nevada,
89748). The Investor and The Company agree that this agreement is entered into and governed by the
laws of the State of (Nevada) without regard to choice of law.

Dated: ig- |- }

For The Investor:_{ An Ou ole 5. Yanga For The Company \ Ay | Jad
Name: Amanda S. Varga Name: Jeffrey Scha

Executive Director President

 

 
